


C  E  N  T  R  E  C  O  U  R  T     A  S  S  E  T     M  A  N  A  G  E  M  E  N
 T     L  L  C





















November 21, 2005




CAMOFI Master LDC

c/o Centrecourt Asset Management LLC
350 Madison Ave., 8th Floor

New York, NY 10017




Re:

Amerex Companies, Inc. (the “Company”)




Dear Gentlemen:




The undersigned is an owner of record or beneficially of certain shares of
common stock (“Common Stock”) of the Company or securities convertible into or
exchangeable or exercisable for Common Stock.  The Company proposes to enter
into a financing transaction (the “Transaction”) with CAMOFI Master LDC (“CAM”),
the “Lender”.  The undersigned recognizes that the Transaction will be of
benefit to the undersigned and will benefit the Company.  The undersigned
acknowledges that the Company and the Lender are relying on the representations
and agreements of the undersigned contained in this letter agreement in carrying
out the Transaction.




In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, (and will cause any immediate family member of (i) the
undersigned or (ii) the undersigned’s spouse, living in the undersigned's
household not to), without the prior written consent of the Lender (which
consent may be withheld in their sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934,
as amended, or otherwise dispose of any shares of Common Stock, options or
warrants to acquire shares of Common Stock, or securities exchangeable or
exercisable for or convertible into shares of Common Stock currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) by the undersigned (or such
spouse or family member), or publicly announce an intention to do any of the
foregoing, for a period of 12 months from the effective date of the registration
statement covering shares of Common Stock which may be acquired by the Lenders
in connection with the Transaction.  The foregoing sentence shall not apply to
the transfer of any or all shares of Common Stock owned by the undersigned,
either during his or her lifetime or on death, by gift, will or intestate
succession to the immediate family of the undersigned or to a trust the
beneficiaries of which are exclusively the undersigned and/or a member or
members of his or her immediate family; provided, however, that in any such case
it shall be a condition to such transfer that the transferee executes and
delivers to the Lender an agreement stating that the transferee is receiving and
holding the Common Stock subject to the provisions of this letter agreement, and
there shall be no further transfer of such Common Stock except in accordance
with this letter agreement.  The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company's transfer agent and
registrar against the transfer of shares of Common Stock or securities
convertible into or exchangeable or exercisable for Common Stock held by the
undersigned except in compliance with the foregoing restrictions.  For purposes
of







this paragraph, the term “immediate family” shall have the same meaning as set
forth in Rule 16a-1(e) promulgated under the Securities Exchange Act of 1934, as
amended.




The undersigned waives any registration rights relating to registration under
the Securities Act of 1933, as amended, of any Common Stock owned either of
record or beneficially by the undersigned.




This letter agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives and assigns of the
undersigned.













_______________________________________
Printed Name of Holder











By:__________________________________

Signature










_______________________________________
Printed Name of Person Signing

(and indicate capacity of person signing, if signing as custodian, trustee, or
on behalf of an entity)










35 0   MADISON   A V E N U E,   8 TH   F L O O R     ∙     N E W   Y O R K ,   N
E W   Y O R K   1 0 0 17





